Citation Nr: 1115498	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  03-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a right great toe injury.

2.  Entitlement to service connection for residuals of a left great toe injury.

3.  Entitlement to service connection for residuals of a right foot injury.

4.  Entitlement to service connection for a right leg disorder.

5.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to October 1968.

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a September 2002 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma in which the RO denied the appellant's claims of entitlement to service connection for residuals of a right great toe injury and a left great toe injury.  In that same decision, the RO determined that new and material evidence had not been presented to reopen the appellant's previously denied claims of entitlement to service connection for (among other things) residuals of a right foot injury, a right leg disorder and residuals of a back injury.  The appellant appealed the RO's rating decision to the BVA.  Thereafter, the RO referred the case to the Board for appellate review.    

In a January 2004 decision, the Board affirmed the RO's findings and denied the appellant's claims.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "Court").  In a June 2006 single-judge decision, the Court vacated and remanded the Board's decision on the basis that VA failed to fulfill its obligations under the Veterans Claims Assistance Act of 2000 ("VCAA").  VA's General Counsel appealed the Court's decision to the U.S. Court of Appeals for the Federal Circuit ("Federal Circuit Court").  In a January 2008 unpublished opinion, the Federal Circuit Court vacated the June 2006 CAVC decision and instructed the Court to reconsider the appeal in light of the Federal Circuit Court's holding in Mlechnick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  



In July 2008, VA's General Counsel and the appellant filed a Joint Motion to Remand requesting that the Board's January 2004 decision be vacated.  In doing so, VA's General Counsel conceded that VA did not provide statutorily compliant VCAA notice as to the appellant's claims.  The Court concurred with the parties' Joint Motion to Remand in a memorandum decision dated in August 2008.  In doing so, the Court vacated and remanded the Board's January 2004 decision for compliance with the instructions set forth in the July 2008 Joint Motion to Remand.  

Subsequent to the Court's August 2008 Order, the appellant submitted a "buddy" statement from S.M., Jr. in support of his claims and asked that certain claims be remanded to the RO for additional development given this new evidence and the Court's remand.  December 2008 letter from counsel.  Thereafter, the Board remanded these claims to the RO in January 2009 for additional development.  After this development was completed, the Board issued a decision in November 2009 in which it found that new and material evidence had been submitted to reopen the appellant's previously denied claims of entitlement to service connection for residuals of a right foot injury, a right leg disorder and residuals of a back injury; and remanded those claims for development.  See January 2009 BVA decision.  In that same decision, the Board remanded the appellant's claims of entitlement to service connection for residuals of a right great toe and left great toe injuries.  Id.  

Although the appellant's appeal has been recertified to the Board for further review, the Board finds that all of the development it requested in its November 2009 decision has not been completed.  As such, the issues of entitlement to service connection for residuals of a right foot injury, a right leg disorder and residuals of a back injury are addressed in the REMAND portion of the decision below; and are hereby REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.
 


FINDINGS OF FACT

1.  The medical evidence of record reveals that the appellant has been diagnosed since service with a bilateral big toe ingrown nail condition, mild degenerative changes of the first metatarsophalangeal joint of the right foot and mild degenerative changes of the first metatarsophalangeal joint of the left foot. 

2.  There is no competent and credible evidence of record that the appellant's bilateral big toe ingrown nail condition is causally or etiologically related to active service or any injury that occurred during active service. 

3.  There is no competent and credible evidence of record that the appellant's mild degenerative changes of the first metatarsophalangeal joint of the right foot is causally or etiologically related to active service or any injury that occurred during active service.

4.  There is no competent and credible evidence of record that the appellant's mild degenerative changes of the first metatarsophalangeal joint of the left foot is causally or etiologically related to active service or any injury that occurred during active service.


CONCLUSIONS OF LAW

1.  Residuals of a right great toe injury were not incurred in or aggravated by active service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  Residuals of a left great toe injury were not incurred in or aggravated by active service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

With respect to the appellant's service connection claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Specifically, the Board finds that a letter dated in March 2010 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also March 2009 letter from the RO to the appellant.  The appellant was aware from this letter that it was ultimately his responsibility to give VA any evidence pertaining to his service connection claims.  The above-referenced letter also informed the appellant that additional information or evidence was needed to support his service connection claims; and asked the appellant to send this information to VA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  Although the March 2010 letter was not provided to the appellant prior to the initial adjudication of his claims, the Board finds that the belated notice was not prejudicial to the appellant since (1) he was provided adequate notice, (2) his service connection claims were readjudicated and (3) the appellant was provided a Supplemental Statement of the Case explaining the readjudication of his claims in December 2010.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].



In making the foregoing findings, the Board observes that 38 C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) was revised during the pendency of this appeal.  These revisions became effective as of May 30, 2008, and several portions of the revisions are pertinent to the case at hand.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  The final rule also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), previously indicating that if VA does not receive the necessary information and evidence requested from the claimant within one year of the date of the notice, VA cannot pay or provide any benefits based on that application.  The revised sentence reflects that the information and evidence that the claimant is informed that he or she is to provide must be provided within one year of the date of the notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of Disagreement ("NOD") or when, as a matter of law, entitlement to the benefit claimed cannot be established.  VA may continue to have an obligation to provide adequate section 38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the claim was denied and compliant notice was not previously provided.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the appellant's service records, VA treatment records and available private medical records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided in the merits portion of this decision, is available and not part of the claims file.  In this regard, the Board observes that the appellant has been afforded a VA orthopedic examination in relationship to his service connection claims.  See October 2006 BVA decision; June 2010 VA examination report; 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA medical opinion obtained in this case is adequate for the adjudication of the appellant's bilateral great toe service connection claims as it is predicated on a review of medical records; contains a description of the history of the alleged disabilities at issue; documents and considers the appellant's complaints and symptoms; and includes a medical opinion addressing the medical questions raised in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion pertaining to the appellant's bilateral great toe service connection claims on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).   

Lastly, the Board notes for the record that the appellant has been provided with an explanation of disability ratings and effective dates pertaining to his service connection claims.  See March 2010 letter from the RO to the appellant; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the Board concludes below that the preponderance of the evidence is against the appellant's bilateral great toe service connection claims, any questions as to the appropriate disability ratings or effective dates to be assigned to these claims are rendered moot; and no further notice is needed.  Id.  Therefore, since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the appellant's claims of entitlement to service connection for residuals of a right great toe injury and left great toe injury.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Service connection for residuals of injuries to the right and left great toes 

As mentioned previously, the appellant seeks service connection for residuals of injuries to his right and left great toes.  Specifically, the appellant states that he injured his bilateral great toes during basic training when he dropped a large piece of plywood on both toes.  See appellant's November 2001 statement.  He reports that he has experienced toe problems since then; and he believes these problems are related to the injury he had in service.  Id.  As such, he requests that service connection be granted for residuals of his toe injuries on a direct basis.    


 
While viewing the evidence in the light most favorable to the appellant in this case, the Board finds that the preponderance of the evidence is against the appellant's claims.  As such, the appeal must be denied. 

Applicable law provides that service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty or for aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases such as arthritis when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible for assessing the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Such assessments extend to medical evidence.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Turning to the merits of the appellant's bilateral toe claims, the Board initially observes for the record that the appellant has been diagnosed since service with 
(1) status post excision of both ingrown big toe nails, no residuals, (2) mild degenerative changes of the first metatarsophalangeal joint of the right foot and (3) mild degenerative changes of the first metatarsophalangeal joint of the left foot.  See June 2010 VA examination report, p. 4.  A review of the appellant's service treatment records also reveals that the appellant was reported to have dropped pieces of plywood on his "toe" (no specific toe was referenced) in January 1967; and that he was treated with hot soaks for a period of 7 days.  Apparently, an x-ray of the appellant's "toe" revealed no fracture at that time.  See January 1967 service treatment records.  Lay statements contained in the claims support the appellant's assertions of experiencing toe(s) injuries, to the extent that a serviceman apparently stationed with the appellant during basic training indicated in a statement that he was aware of the appellant injuring his two great toes and his back during basic training; and statements from the appellant's family members in the claims file indicate that the appellant wrote home while in service that he injured/broke his right foot and right leg.  See December 2008 statement from S.J., Jr.; lay statements dated in October 2002 and April 2009. 

In light of the foregoing evidence, the Board finds that the first two (2) elements necessary for the establishment of service connection have been met, as there is evidence that the appellant currently has a toe disorder that constitutes a current disability for VA purposes and evidence of an in-service injury.  However, in making this determination, the Board observes for the record that even though the appellant's assertions of injuring his toes in service have support in the record, the severity of the appellant's injury is unclear, particularly in light of service treatment records that indicate that at the time of the appellant's separation from service in September 1968, the appellant reported that he did not have any foot trouble.  A clinical examination of his feet at that time was also found to be normal.  See service records.  Therefore, the dispositive factor in the analysis of the appellant's bilateral giant toe service connection claims is whether the third element required to establish service connection (medical evidence of a nexus between the current disability and the in-service disease or injury) has been met.  

Turning to the post-service medical records in the claims file, it appears the appellant was first seen for medical treatment related to his right foot in January 1980.  See VA medical records dated from September 1979 to March 1980 and from November 2000 to May 2010; private medical records dated from July 1995 to April 2000.  At that time, it was noted that the appellant injured his right foot and ankle when a falling tree trunk hit him while he was cutting wood.  January 1980 VA medical records.  A contusion of the right ankle was noted.  Id.  There is no evidence in the appellant's 1980 medical records that he injured his right great toe, experienced right toe symptomatology or had a diagnosed right (or left) toe condition.  Id.  Subsequently, the appellant underwent a VA examination in February 1980 related to other service connection claims.  See February 1980 VA examination report; May 1980 rating decision.  In requesting this examination, the RO asked that the VA examiner describe all disabilities found upon physical examination of the appellant.  See March 1980 request for physical examination form.  The Board notes for the record that a review of the February 1980 examination report reveals notations related to the appellant's right ankle and back.  However, no other musculoskeletal findings were reported.  February 1980 VA examination report.   

In June 2000, the appellant sought medical attention for a left great toe ingrown toenail.  See June 2000 VA medical records.  He was subsequently diagnosed with uninfected ingrown toenails, worse on the left foot.  See July 2000 VA medical records.  September 2000 VA medical records confirm the appellant's diagnosis of ingrown nails on his right and left great toes.  September 2000 VA medical records.  The appellant again sought treatment for ingrown toenails in June 2001, September 2001, November 2001, January 2002 and February 2002.  See VA medical records.  
It appears that in February 2002, the appellant discussed the option of having surgery to remove his recurrent ingrown nails.  See February 2002 VA medical records.  

When seen for a general medical VA examination in July 2002, the appellant was diagnosed with slightly ingrown toenails bilaterally on the great toes.  See July 2002 VA examination report.  No significant erythema or tenderness was observed.  Id.  The left great toenail was somewhat more thickened and discolored than the right.  Id.  While the appellant complained of bilateral ingrown toenails on the great toes, with increased thickness in the left greater than the right for several years, he did not appear to have flat feet, claw feet, hammertoes, or hallux valgus.  Id.  X-rays of the appellant's feet taken in conjunction with the July 2002 examination did not reveal any abnormalities of his right or left great toes.  Id.  In October 2002, the appellant underwent an avulsion of his left great toenail (i.e., the toenail was removed).  See October 2002 VA medical records.  


Thereafter, VA medical records dated in June 2003, August 2005, September 2005 and June 2006 show that the appellant was seen for foot care.  See VA medical records.  X-rays taken of the appellant's feet in September 2005 revealed that the appellant had a diagnosis of osteoarthritis of the joints in the 1st toe of the right foot.  See September 2005 VA medical records.  Additionally, VA medical records dated in October 2006, which addressed the appellant's complaints of bilateral foot pain, noted that x-rays of (apparently) the appellant's feet revealed some degenerative spurring at the first metatarsophalangeal joint.  October 2006 VA medical records.  VA medical records dated in November 2006 reference the appellant's complaints of pain in his right first toe; and his being diagnosed with a right first toe ingrown toenail.  November 2006 VA medical records.  The appellant subsequently underwent a right great nail ablation and left partial residular nail ablation, which essentially involved the removal of the toenails, base of the nails and matrix of the nail from the toes.  See VA medical records dated in March 2007 and April 2007.  

In light of the foregoing evidence, the appellant was afforded a VA orthopedic examination for the purpose of obtaining a medical opinion as to whether it is at least as likely as not that the appellant's current right great toe and left great toe diagnoses are related to his period of service.  See November 2009 BVA decision; June 2010 VA examination report.  During this examination, a VA medical doctor reviewed all of the records contained in the claims file, obtained a medical history from the appellant, conducted a physical examination of the appellant and also ordered/reviewed diagnostic tests (i.e., x-rays).  See June 2010 VA examination report.  Thereafter, in addressing the medical questions raised in the appellant's bilateral great toe service connection claims, the doctor ultimately diagnosed the appellant with (1) status post excision of both ingrown big toe nails, no residuals, (2) mild degenerative changes of the first metatarsophalangeal joint of the right foot and (3) mild degenerative changes of the first metatarsophalangeal joint of the left foot.  Id., 4.  In doing so, the doctor opined that the appellant's bilateral ingrown big toenail condition is not related to his military service, as there is no evidence that the appellant had any ingrown nails while in service.  Id.  In addition, it was the doctor's opinion that the degenerative changes of the metatarsophalangeal joints of the appellant's big toes were due to age-related and gouty arthritis.  Id.  In supporting his opinions, the VA medical doctor appears to have relied on the information he obtained from the appellant and his review of the appellant's medical records, particularly those records that reflect normal findings on the appellant's service separation examination in September 1968 (except for defective distant vision) despite the January 1967 injury to the appellant's toe(s) in service.  Id., p. 5.    

In assessing the weight and probative value to be assigned to the June 2010 VA medical opinion of record, the Board observes that the medical doctor who provided this opinion clearly reviewed the appellant's entire claims file and took into consideration not only the appellant's toe accident in service, but also the appellant's post-service medical history and activities in formulating an opinion as to the most likely etiology of the appellant's right and left great toe conditions.  In doing so, the doctor came to the conclusion that the most likely cause of the appellant's toe degenerative changes were due to age-related and gouty arthritis.  Given the fact that the VA doctor acknowledged the appellant's toe injury in service and provided a rationale as to why he believed the appellant's current toe conditions are not related to that injury, the Board finds the opinion to be both persuasive and credible.  

In making the above-referenced determination, the Board notes for the record that it finds the appellant (as well as the appellant's friend and the appellant's family) are competent to provide statements concerning factual matters of which he (or they) have firsthand knowledge (i.e., that the appellant dropped something on his toes or that the appellant told them that he broke his ankle/leg). See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, supra.  The Board is also mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the appellant is not providing statements related to the diagnosis of a simple disorder or about symptomatology, but instead is rendering an opinion as to the etiology of his bilateral great toe condition.  In this regard, the origin of arthritis (whether of the toes or elsewhere) is a matter of medical complexity and is often the subject of conflicting opinions even among medical professionals.  Thus, the Board concludes that, although the appellant is competent to report any injury he may have had in-service and/or symptoms he may have experienced while in service, his statements as to the origin of his degenerative joint disease do not constitute competent evidence.  As a layperson, he is not competent to provide an opinion requiring medical knowledge, such as an opinion addressing whether symptomatology experienced by the appellant (currently or in the past) meets the diagnostic criteria for a diagnosis of any disorder.  See Bostain v. West,  11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, the  Board concludes that the observations of the appellant's medical providers and the June 2010 medical doctor who examined the appellant are more probative of the appellant's ultimate orthopedic diagnosis.  

Therefore, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claims of entitlement to service connection for residuals of bilateral great toe injuries.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as a preponderance of the evidence is against the appellant's claims, the doctrine is not applicable.  See Gilbert v. Derwinski, supra. 



ORDER

Service connection for residuals of a right great toe injury is denied.

Service connection for residuals of a left great toe injury is denied.




REMAND

Turning to the appellant's claims of entitlement to service connection for residuals of a right foot injury, residuals of a back injury and a right leg disorder, the Board finds that the record on appeal requires additional development in the form of an addendum VA medical opinion.  

In this regard, post-service medical records reveal that the appellant has been diagnosed after service with moderate bilateral pes planus and exostosis of the right foot (see VA medical records dated in August 2000, May 2008, January 2009 and March 2009), osteoarthritis of the bilateral knees (March 1998 and July 1998 VA medical records) and degenerative disc disease of the lumbar spine.  See VA medical records dated in October 1999, May 2000 and February 2002; private medical records dated in October 1997.  These records also reference several accidents the appellant appears to have been involved in after service; and that the appellant sought medical treatment at various times since service for his right foot, right knee and back.  See, e.g., VA medical records dated in January 1998, March 1998, July 1998 and October 1999; July 2002 VA examination report.  In addition, the Board observes that x-rays of the appellant's right foot taken in June 2010 revealed a small plantar calcaneal spur.  See June 2010 VA examination report, p. 3.  

In this appeal, the appellant asserts that he has a right foot, a right leg and a back disorder as a result of injuries that occurred during his period of active service.  See appellant's statements.  Although the appellant's service treatment records are silent for complaints, treatment or diagnosis related to such injuries, the Board observes that these records do reveal that the appellant was treated in service for a left ankle sprain in April 1967 for which he was placed on crutches for 72 hours; and his service separation examination report notes that the appellant had a scar on his right knee in September 1968 that was not noted on his service entrance examination report in September 1966.  See service treatment records.   The appellant has contended that the information in his service file regarding a left ankle injury was written in error, and that he was actually treated at that time for a right ankle injury.  See March 1980 statement with application.  Additionally, the claims file contains lay statements from a serviceman apparently stationed with the appellant during basic training and several of the appellant's family members that attest to the appellant's purported injuries in service.  See December 2008 statement from S.J., Jr.; lay statements dated in October 2002 and April 2009.  

For the record, the Board finds that the buddy statement from S.J., Jr. submitted on the appellant's behalf supports the appellant's assertion that he experienced an injury in service in which he hurt his back.  See December 2008 statement from S.J., Jr.  However, the Board finds the statements from the appellant's family members as to the breaking of his right ankle/leg in service not to be credible given the medical evidence in this case.  See lay statements dated in October 2002 and April 2009.  

As mentioned above, the appellant was afforded a VA examination in June 2010 in connection with his service connection claims.  Although the VA medical doctor who examined the appellant provided a medical opinion that the appellant's "ankle condition" is not likely related to military service as there is no history of trauma or injury to the appellant's right ankle in service, the examiner did not diagnose a specific ankle or foot disorder; did not address the appellant's post-service diagnoses of bilateral pes planus or the small plantar calcaneal spur shown on x-ray; nor did he address the appellant's assertions that his service treatment records are incorrect in documenting a left ankle injury rather than a right ankle injury (i.e., addressing the question of whether it is at least as likely as not that the appellant has a right foot disorder that is related to his April 1967 injury in service, if one assumes the appellant actually injured his right ankle rather than his left ankle in April 1967).  See June 2010 VA examination report, pgs. 3, 5-8.  

In addition to the foregoing, the Board observes that the June 2010 VA medical doctor provided a medical opinion as to the etiology of the appellant's current lower back condition with degenerative arthritis as being more likely than not related to the appellant's post-service occupation in a steel mill that required lifting 60 to 80 tons throughout the day with repetitive motions and lifting.  Id., pgs. 9-13.  However, in providing this opinion, the doctor also stated that it is less likely than not that the appellant's back disorder is related to service given there is no history of trauma or injury to the appellant's back while in service.  Id., p. 13.  The doctor did not reference the appellant's assertions of injuring his back in service (Id., p. 9) or the buddy statement from S.J., Jr. in the claims file that attests to the appellant's back injury.  See December 2008 statement from S.J., Jr.  As there is competent evidence of record that supports the appellant's assertion of hurting his back in service (the severity of which the Board does not know), the examiner should be asked to review his June 2010 medical report and affirm or modify his June 2010 medical opinion after considering this evidence.  

Lastly, the Board observes that the June 2010 VA doctor did not provide a medical opinion as to whether the appellant currently has a right leg disorder that is at least as likely as not related to his period of service since the appellant reported to the doctor during the examination that he did not have any problems with his right leg.  See June 2010 VA examination report, pgs. 3, 5-8.  However, the appellant has not withdrawn his right leg service connection claim; and at present, there is evidence in the claims file that the appellant was noted to have a scar on his right knee in September 1968 that was not noted on his service entrance examination report in September 1966 (see service treatment records), in addition to a current diagnosis of osteoarthritis of the bilateral knees (March 1998 and July 1998 VA medical records).  Given this evidence, the Board finds that a VA medical opinion regarding the appellant's claim of entitlement to service connection for a right leg disorder should be obtained despite the appellant's assertions as to a lack of active right leg symptomatology.  
   

Accordingly, the case is REMANDED for the following actions:

1.  After reviewing this remand in full, the RO should return the VA examination report to the June 2010 medical doctor who examined the appellant (or, if unavailable, to another qualified examiner) for the purpose of obtaining an addendum medical opinion that addresses the questions of whether it is at least as likely as not that the appellant's right foot, right leg and back diagnoses of record are proximately due to or a result of service.  The examiner should discuss the rationale for all opinions expressed.  In responding to this inquiry, the examiner should consider and address where appropriate the appellant's post-service diagnoses of bilateral pes planus and small plantar calcaneal spur shown on x-ray; the appellant's assertions that his service treatment records are incorrect in documenting a left ankle injury rather than a right ankle injury; the scar on the appellant's right knee in September 1968 that was not noted on his service entrance examination report in September 1966; the appellant's assertions of injuring his back in service; and the buddy statement from S.J., Jr. that attests to the appellant's back injury in service.  

2.  After completing the foregoing directive and considering all of the evidence of record, the RO should review the merits the appellant's remanded claims.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


